—In a matrimonial action in which the parties were divorced by judgment dated August 7, 1998, the defendant former husband appeals from an order of the Supreme Court, Nassau County (Covello, J.), entered May 13, 2002, which directed that his pension plan be valued as of July 6, 1994.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly determined that the appropriate date for the valuation of the former husband’s pension was July 6, 1994, the commencement date of the instant action, rather than the date of the commencement of an earlier discontinued divorce action (see Fuegel v Fuegel, 271 AD2d 404, 405 [2000]; Nee v Nee, 240 AD2d 478, 479 [1997]; Marconi v Marconi, 240 AD2d 641 [1997]). Florio, J.P., Schmidt, Crane and Cozier, JJ., concur.